Citation Nr: 1447107	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-41 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

2.  Entitlement to an initial evaluation in excess of 30 percent for dysthymia with comorbid posttraumatic stress disorder (PTSD) symptoms.

3.  Entitlement to an initial evaluation in excess of 20 percent for shell fragment wound residuals of the left pectoralis major, left anterior serratus, and left latissimus muscles and residual scar of the left upper chest wall.

4.  Entitlement to an initial compensable evaluation for a right forearm scar, residual of a shell fragment wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board has considered both the physical claims file and the Virtual VA electronic record to ensure a total review of the evidence.  

In May 2013, the Board denied service connection for loss of teeth numbers 3, 13, 14, 19, 20, and 30 for the sole purpose of compensation benefits.  The remaining issues listed above were remanded for additional development of the record.

The issues of entitlement to an initial evaluation in excess of 20 percent for shell fragment wound residuals of the left pectoralis major, left anterior serratus, and left latissimus muscles and residual scar of the left upper chest wall and an initial compensable evaluation for a right forearm scar, residual of a shell fragment wound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's bilateral hearing loss disability is manifested by Level I hearing loss in the right ear and Level I hearing loss in the left ear.

2.  Throughout the appeal, the Veteran's PTSD is manifested by reduced reliability and productivity due to sleep disturbance, avoidance, increased arousal, irritability, anger, passive suicidal ideation, and depression.  There is no evidence of reduced reliability or productivity, or deficiencies in most areas.


CONCLUSIONS OF LAW

1.  At no point during the appeal have the criteria for a compensable evaluation for bilateral hearing loss disability been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2013).

2.  At no point during the appeal have the criteria for an initial evaluation in excess of 30 percent for PTSD been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A February 2006 letter advised the Veteran of the evidence necessary to support a claim of entitlement to service connection.  He was informed of the allocation of responsibilities between himself and VA.  In March 2006, he was advised of the manner in which VA determines disability ratings and effective dates.  In November 2008, he was advised of the criteria under which his disabilities are evaluated.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board further notes that this is a case in which the Veteran has challenged the initial evaluation assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, service, private, and VA treatment records have been obtained and associated with the claims file.  VA examinations have been conducted, and the Board notes that they were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate examinations in light of the applicable rating criteria.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.




Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases such as this, where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  It has determined that the disabilities in question have not significantly changed, and that uniform ratings are for application.  

	Bilateral Hearing Loss Disability

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2013).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the appellant did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  As such, § 4.86 does not apply.

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear. The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

On VA examination in May 2006, the Veteran's  history was reviewed.  Audiometric testing revealed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
25
50
30
LEFT
25
20
40
65
38

Speech recognition scores were 96 percent in the right ear and 92 percent in the left.  A June 2006 VA examination report reflects the same findings.

In December 2007, the Veteran argued that his hearing test had been in a soundproof booth with no outside noises.  He noted that he guessed at many words that he was asked to repeat.  He described the difficulty he had understanding words beginning in certain letters.  He indicated that he had to look at a person, and that if more than one person was talking he became confused.  

An additional examination was conducted in July 2013.  The examiner noted that she had reviewed the Veteran's written arguments submitted with his appeal.  Audiometric testing revealed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
60
55
38
LEFT
15
20
65
65
41

Speech recognition scores were 96 percent bilaterally.

The Board observes that application of the regulation to the findings of both May 2006 and July 2013 audiometric evaluations results in a numeric designation of I for the right ear and I for the left.  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2013).   As such, the currently assigned noncompensable evaluation is correct.

The Board does not doubt the sincerity of the Veteran's assertions that his hearing loss is of such severity that it warrants compensation.  The Board has also considered the Veteran's argument that testing in a soundproof booth does not adequately assess the severity of his hearing loss disability.  However, as noted in the April 2013 remand, live voice presentation of speech stimuli is not allowed in the conduct of speech recognition testing.  In sum, the Board must uphold the law as it is currently written, which requires objective audiometric testing at certain levels to qualify for compensation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's hearing loss disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Psychiatric Disorder

The Veteran's psychiatric disorder, characterized by the RO as dysthymia with comorbid PTSD symptoms, is evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD.  This diagnostic code provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

On VA examination in June 2006, the Veteran's history was reviewed.  He reported that he had learned to live with his symptoms.  He complained of feeling angry, dreams concerning friends lost in service, tearful episodes, irritability, avoidance of crowds, and thoughts of being in Vietnam.  He endorsed passive suicidal thoughts.  He denied appetite change.  He reported being in combat and being wounded.  He noted that he had dreams one or two times per month and reported general memories of his war time experiences.  On mental status examination, the Veteran was calm and cooperative.  He was well groomed.  His mood was sad, and affect was congruent.  His thought process was coherent and logical.  He reported passive suicidal thoughts.  He indicated that he was quiet, isolated, and aloof, which bothered him.  He denied paranoia or hallucinations.  He stated that he had no hobbies but read at times and watched television.  He noted that he did not find much pleasure in anything.  He reported that he had been married for 20 years and was comfortable in the marriage.  He indicated that he got along well with family and coworkers.  He endorsed low self-esteem.  Memory for recall and remote was good.  The diagnosis was dysthymia with comorbid PTSD symptoms.  The examiner assigned a GAF score of 69.  He noted that the Veteran would benefit from therapy.

A January 2013 VA treatment record indicates the Veteran's report of chronic depression and PTSD.  He indicated that he dwelled on Vietnam and other personal prior experiences daily or nearly every day.  He indicated that he had difficulty sleeping. He noted that he was affected when a close friend who was also a Vietnam Veteran had committed suicide the previous November.  He noted that his wife was a great resource, but that he otherwise preferred to interact minimally with others.  He reported that he worked as a truck driver and enjoyed it as it allowed him to work and remain alone yet productive.  He endorsed longstanding, pervasive suicidal ideation but indicated that he would never act on it.  The provider discussed at length the services available through VA, but the Veteran declined services.  

On VA examination in July 2013, the Veteran's history was reviewed.  He reported that he was becoming more isolated and had adapted to his symptoms by limiting his interactions.  He endorsed temper outbursts but stated that he tried hard to control them.  The examiner noted that the Veteran was able to manage his work, but limited his social interaction there.  The examiner noted the Veteran's report of having attended marital counseling for three sessions in 1990, and that he took Celexa for one year in 2000, prescribed by his wife's sister, a nurse practitioner.  The Veteran additionally reported that he subsequently took the same medication prescribed by his doctor.  He reported that the medication made him calmer.  He noted that his short temper affected his working relationships.  He indicated that he felt very sorry for himself.  Although he endorsed longstanding suicidal ideation, he denied any plan.  The examiner noted the presence of depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  The diagnosis was dysthymia with PTSD.  The examiner assigned a GAF score of 60.  He noted that the Veteran's symptoms intensified following the suicide of a friend.  He indicated that the Veteran was taking medication from his primary care provider and that the was stabilizing gradually.  He noted the Veteran's report of being uncomfortable with mental health, as he was uncomfortable talking about his experiences.  He indicated that the Veteran continued to remain isolated and had adapted to his symptoms to some extent by finding his level of comfort and avoidance of major triggers.  He stated that the Veteran's chronic sleep issue did not cause functional impairment.

Having carefully reviewed the evidence pertaining to the Veteran's psychiatric disorder, the Board has concluded that an evaluation in excess of 30 percent is not warranted.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  Put another way, the severity represented by those examples may not be ignored.

In this case, the Board observes that the Veteran's symptoms include sleep disturbance marked by recurring nightmares, intrusive thoughts, depression, passive suicidal ideation, isolation, irritability, outbursts of anger, and anxiety.  Moreover, the Board accepts that the Veteran's PTSD impacts his interpersonal relationships and his employment.  Objectively, however, the record demonstrates that the level of impairment caused by the Veteran's symptoms results only in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In that regard, the Veteran himself has reported that he has been able to cope and adapt to his psychiatric symptoms, and that he enjoyed his work.  The June 2006 VA examiner assigned a GAF score of 69, indicating mild symptoms.  The July 2013 VA examiner noted that the Veteran was taking medication and was gradually stabilizing, after the suicide of a friend.  He further noted that while the Veteran tended to isolate, he had adapted to his symptoms by finding his level of comfort and avoidance of major triggers.  He also indicated that the Veteran's sleep issue did not cause functional impairment.  Although the examiner contradicted himself by noting both a difficulty establishing relationships, and a full inability to do so, the Board finds that the evidence continues to show a solid relationship with his wife, as well as a few friends during the appeal.  Therefore, there is no showing of an inability to maintain relationships.  Also, during the appeal period, there has been no indication of impairment of thought processes, and no inappropriate behavior has been noted.  There is no indication of memory impairment or impaired judgment.  

In summary, little in the record, including the Veteran's statements, suggests that the criteria for a schedular evaluation in excess of 30 percent are met.  In reaching its conclusion, the Board has considered the Veteran's statements regarding his psychiatric symptoms and their impact on his functioning.  He describes anxiety and nervousness, sleep disturbance, anger outbursts, and isolation.  However, the evidence as a whole does not demonstrate deficiencies supportive of a 50 percent evaluation.  There is no indication of obsessional rituals or other disturbance of thought.  The Veteran is able to communicate appropriately.  While mood disturbance is evident, the Veteran is not shown to suffer from disturbances of motivation and mood that result in reduced reliability and productivity.  No abnormal thought content or communication have been identified.  The Veteran is not shown to display delusions or hallucinations, grossly inappropriate behavior, or an inability to perform activities of daily living.   

In conclusion, the overall disability picture does not approach the criteria for a schedular evaluation of 50 percent.  The objective record does not demonstrate that the Veteran's documented deficiencies in occupational performance, social interaction, and mood are more consistent with the criteria for a higher, 50 percent evaluation.  The Veteran himself does not describe symptoms that are productive of more than an occasional decrease in work efficiency and intermittent periods during which he is unable to perform occupational tasks.  As such, the Board concludes that the Veteran's overall disability picture is most consistent with a 30 percent evaluation.  The evidence demonstrates that the Veteran's symptoms do not cause occupational and social impairment of the severity contemplated by the criteria for a 50 percent evaluation.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 30 percent for PTSD, and the benefit of the doubt rule does not apply. 38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

With respect to dysthymia with PTSD, the Veteran's psychiatric symptoms include sleep disturbance, irritability, avoidance, anger outbursts, depression, and passive suicidal ideation.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the 30 percent rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  The Veteran's detachment falls within the scope of disturbances of motivation and mood.  There is no indication of symptoms that interfere with routine behavior, self-care, or conversation.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

Furthermore, with regard to hearing loss, although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation, the Board finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran.  Specifically, the Board determines that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned a 30 percent evaluation for dysthymia with PTSD symptoms, a 20 percent evaluation for residuals of shell fragment wounds to the left pectoralis major, anterior serratus, and left latissimus muscles, and noncompensable evaluations for bilateral hearing loss disability and a right forearm scar.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected psychiatric disorder and hearing loss result in further disability when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

A claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with the service-connected disabilities here on appeal.  Therefore, the record does not raise the issue of TDIU, and it is not properly before the Board. 

ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.

Entitlement to an initial evaluation in excess of 30 percent for dysthymia with comorbid PTSD symptoms is denied.


REMAND

The Veteran seeks higher evaluations for his shrapnel fragment wound residuals.  In the April 2013 remand, the Board noted that the Veteran had identified symptoms related to his chest wound, such as muscle weakness and respiratory symptoms.  The July 2013 examination request indicates that the examiner should comment on whether the Veteran had skeletal, respiratory, or other residuals.  On examination in July 2013, the examiner failed to address this inquiry.  Thus, the Board concludes that the examination report is inadequate for the purpose of evaluating this disability.

With respect to the right forearm scar, the Board notes that the Veteran has reported pain associated with this disability.  The April 2013 remand directed that a current examination be conducted.  Unfortunately, the examiner did not address the Veteran's reports of pain and sensory disturbance related to this disability.  As such, the examination report is inadequate for the purpose of deciding the claim, and a compliant examination must be conducted.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his shell fragment wound residuals of the left pectoralis major, left anterior serratus, and left latissimus muscles and residual scar of the left upper chest wall.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following examination of the Veteran and review of the claims file, the examiner should identify the muscle groups affected by the in-service shrapnel fragment wounds.  For each injured muscle group, the examiner should state whether the symptoms of muscle disability are slight, moderate, moderately severe or severe.  In reaching this conclusion, the examiner should note the presence and severity of any signs and symptoms of muscle disability, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The examiner should also address whether there is skeletal, respiratory, or neurological residuals of the shrapnel fragment wounds.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for a VA examination to determine the severity of his right forearm scar.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

Following examination of the Veteran and review of the claims file, the examiner should describe the Veteran's right forearm scar in terms of whether there is underlying tissue loss, associated pain or instability.  The examiner should also indicate whether there is any associated limitation of function of any part affected by the service-connected scar.  The examiner should be requested to provide measurements of the Veteran's service-connected scar.

The examiner is advised that the Veteran is competent to report his symptoms and history, to include pain associated with the right forearm scar, and that such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


